DETAILED ACTION
This is a Final office action on the merits in application number 17/221,433. This action is in response to Applicant’s Amendments and Arguments dated 1/31/22. No claims were amended. All previous claims were cancelled and new claims 21-37 were added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 25-26 and 30-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant did not previously recite any claims relating to authentication. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-26 and 30-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 21-24 and 27-29 relate to routing and some aspects of that subject were previously claimed. Claims 21-24 and 27-29 are pending and have been examined on the merits.

Response to Arguments
Applicant asserts on page 14, bottom, regarding new Claims 21 and 27 that the art of record does not teach “user can determine the route to take to the combination of the articles, considering the attribute of the articles”.  Applicant, respectfully, does not appear to specifically claim this. In new Independent Claims 21 and 27, Applicant recites a “selection unit” on which a user can select which vending machine they want. As discussed in the 35 USC 102 rejection, infra, Shinohara teaches this in [0151] and [0060]. Applicant recites a first notification unit that “recommends” articles and provides “attributes” of items in the vending machine. Examiner is interpreting this to mean that the interface shows pictures (advertisements) of the contents of a particular vending machine to a user. This interpretation is reasonable in view of Applicant’s Fig 12. As discussed in the 35 USC 102 rejection, infra, Shinohara teaches this in [0062], [0063] and [0066]. Applicant recites a second notification unit that shows the user on a map how to get to the selected vending machine(s). This interpretation is reasonable in view of Applicant’s Fig 13.  Shinohara teaches this in [0057].  Applicant’s arguments have been carefully considered but are not persuasive.
Applicant asserts on page 15 arguments regarding new Claims 25, 26, 30, 31, 34 and 35 which are moot because these claims were not constructively elected (see Election/Restriction section, supra).

Claim Objections
The previous Claim Objections are withdrawn in view of Applicant’s cancellation of the relevant Claims. 

Claim Rejections - 35 USC § 112
The previous Claim Rejections under 35 USC 112 are withdrawn in view of Applicant’s cancellation of the relevant Claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2019/0295058 to Hiroshi Shinohara et. al. (Shinohara).

Regarding Claims 21 and 27-29:

 	Shinohara teaches a system of networked vending machines that allows a user to see what is available in various local vending machines, purchase an item from his cell phone then go pick up his reserved item. Shinohara also teaches: (New) An article housing system, comprising: a plurality of storage bodies each of which houses an article; ([0140] “vending machines 20”).

and an information processing device that is connected to the plurality of storage bodies, ([0140] “server” and [0045] “the vending machine 20 includes a control unit 21, a storage unit 22, and communication unit 23”).

wherein the information processing device includes: a selection unit that selects a storage body for a user among the plurality of storage bodies; and ([0151] “implemented by the control unit 31 of the server 30” and [0060] “on the product list screen 40, the user selects the vending machine 20 selling a desired product”).

a first notification unit that notifies a user terminal of a combination of the articles that are recommended and an attribute of the article, with respect to the article housed in the storage body selected for the user; ([0062] “A list of the products sold by the vending machines A to E is displayed in a list region 51 of the product list screen 50. When the same product is sold by a plurality of vending machines 20, that same product sold by the plurality of vending machines 20 is aggregated and displayed in the list region 51 as one product”” and [0063] “A sort button 52 is displayed on the product list screen 50. …The user can sort the information on the three vending machines A, B and E displayed in association with “coffee A” in order of proximity from the mobile terminal 10 (or in descending order of stock number or in ascending order of price, for example)” and [0066] “an image, a name, a description (e.g., tagline or advertisement), a price, and a stock status of “coffee A” are displayed”. Examiner is interpreting “recommended” as an upselling advertisement and notes that the content of an advertisement is non-functional descriptive material under MPEP 2111.05.

and a second notification unit that notifies the user terminal of a route connecting the plurality of storage bodies housing the article. ([0057] “a map for showing the position of the currently selected vending machine A is displayed on the display unit”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 21-24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Publication 2019/0295058 to Hiroshi Shinohara et. al. (Shinohara) in view of Official Notice.

Regarding Claim 22:

 	Shinohara teaches all of the elements of Claim 21. Shinohara also teaches: (New) The article housing system according to claim 21, wherein the second notification unit notifies the user terminal of, as the route, a route that is equal to or greater than a reference distance.  ([0057] “A map button 43 is displayed on the product list screen 40. For example, when the user selects the map button 43 under the state illustrated in FIG. 2, a map for showing the position of the currently selected vending machine A is displayed on the display unit 16” and [0060] “the user selects the vending machine 20 selling a desired product. When the desired product is sold by a plurality of vending machines 20, the user relies on the map to select one of the vending machines 20. For example, the user selects a vending machine 20 closest to his or her current position or a vending machine 20 in a destination direction” and [0063] “The user can sort the information on the three vending machines A, B and E displayed in association with “coffee A” in order of proximity from the mobile terminal 10 (or in descending order of stock number or in ascending order of price, for example) by selecting the sort button 52”). Examiner takes Official Notice that it would be an obvious variation to sort in inverse order of proximity.

Regarding Claim 23:
 	Shinohara teaches all of the elements of Claim 21. Shinohara also teaches: (New) The article housing system according to claim 21, wherein the second notification unit notifies the user terminal of, as the route, a route of a shortest distance.  ([0069] “After completion of the purchase processing, a guidance screen guiding to the position of the vending machine A is displayed on the display unit 16, and the user is again notified of the position of the vending machine A. FIG. 5 is a diagram for illustrating an example of the guidance screen. In FIG. 5, a map 71 is displayed on the guidance screen 70. On the map 71, a mark 72 indicating the position of the vending machine A and a mark 73 indicating the current position of the mobile terminal 10 are displayed” and [0070] “The user is guided by the guidance screen 70 to the front of the vending machine A”). Examiner takes Official Notice that mapping applications capable of showing a route to a vending machine are old and well known in the art and the guidance system taught by Shinohara would be able to determine and show a route of the shortest distance.
 Claims 21-24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Publication 2019/0295058 to Hiroshi Shinohara et. al. (Shinohara) in view of U.S. Patent Publication 2016/0027231 (Guzzone).

Regarding Claim 24:
 	Shinohara teaches all of the elements of Claim 21. While Shinohara also teaches adjusting the priority order of products displayed based on quantity available, Shinohara does not specifically teach: (New) The article housing system according to claim 21, wherein the first notification unit determines the combination of the articles that are recommended according to a time. Guzzone teaches a variable vending machine display, Guzzone teaches ([0145] “displayogram by daypart (this parameter can specify the arrangement of products on the vending machine's display 202, which are systematically changed at different times of the day as determined by preset day parts)”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to adjust the products displayed to the user, as taught by Shinohara, based on time of day, as taught by Guzzone, due to the predictable food preferences of customers based on customary meal-time – for example customers in certain cultures are more likely to eat waffles for breakfast not spicy noodles but at lunch time the reverse might be true.


Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
WO 99/09499 (Smith et. al.) teaches scanning a barcode to operate a vending machine.
WO 97/28510 (Smith et. al.) teaches a networked vending machine system.
U.S. Patent 9,189,867 (Li et. al.) teaches a networked vending machine system.
U.S. Patent Publication 2021/0241556 (Ruane et. al.) teaches networked locking tool cabinets that can be remotely unlocked.
U.S. Patent Publication 2021/0192875 (Burns et. al.) teaches a networked locker system.
U.S. Patent Publication 2019/0213812 (Burns et. al.) teaches a networked locking inventory rack.
U.S. Patent Publication 2018/0268358 (Alden et. al.) teaches a vending machine with lockable doors.
U.S. Patent Publication 2017/0337507 (Curry et. al.) teaches a networked inventory management system with barcodes.
U.S. Patent Publication 2010/0332359 (Powers et. al.) teaches a system for monitoring chain of custody of contents of a container including locking compartments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687